internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b02 - plr-143895-01 date date p country jurisdiction d1 gp lp x parent this is in reply to your letter dated date and subsequent correspondence submitted on behalf of p requesting a ruling that p be given an extension of time to elect under sec_301_7701-3 of the procedure and administration regulations to be classified as an association_taxable_as_a_corporation for federal tax purposes the information submitted states that p is a limited_partnership formed on d1 in jurisdiction in country the limited_partner of p is lp and the general_partner of p is gp lp and gp are single member entities that are disregarded for federal tax purposes x a domestic_corporation is the owner of gp and lp parent a domestic_corporation is the common parent of the affiliated_group_of_corporations that includes x p is a foreign eligible_entity that is not required to be classified as a corporation for federal tax purposes p intended to be classified as an association taxable as a plr-143895-01 corporation for federal tax purposes effective on d1 however a form_8832 entity classification election was not filed for p by the due_date for the election sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owners if it has a single owner that does not have limited_liability to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301 c i an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result p is granted an extension of time of days from the date of this letter to file form_8832 with the appropriate service_center and elect under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation for federal tax purposes effective for the taxable_year beginning on d1 a copy of this letter should be attached to the form_8832 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-143895-01 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to p sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
